Exhibit 10.1

 

 

AMENDED AND RESTATED LOAN AGREEMENT

dated as of February 14, 2012

between

BANK OF AMERICA, N.A.,

and

MARTHA STEWART LIVING OMNIMEDIA, INC.,

as Borrower

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AGREEMENT

This Amended and Restated Loan Agreement (this “Agreement” dated as of
February 14, 2012 is entered into between Bank of America, N.A. (together with
its successors and assigns, the “Bank”), and Martha Stewart Living Omnimedia,
Inc., a Delaware corporation (the “Borrower”).

WHEREAS, the Bank and the Borrower are parties to a Loan Agreement dated as of
June 30, 2009 (the “Existing Loan Agreement”), and the Borrower has requested
that the Bank make certain modifications to the Existing Loan Agreement and the
Bank has agreed thereto, subject to the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the financial accommodations described below
and the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound hereby, the Bank and the
Borrower hereby agree to amend and restate the Existing Loan Agreement in its
entirety as of the Effective Date (as defined below) as follows:

1. Definitions and Reference Terms. In addition to any other terms defined
herein, the following terms shall have the meanings set forth with respect
thereto:

“Affiliate” of any specified Person means (i) any Person directly or indirectly
owning 10% or more of the voting stock or rights or equity interests of such
Person or of which such Person directly or indirectly owns ten percent (10%) or
more of such voting stock or rights or equity interests or (ii) any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this Agreement,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by agreement or otherwise.

“Applicable Margin” means 1.85% per annum.

“BBA LIBOR Daily Floating Rate” means the daily fluctuating rate of interest
equal to the rate per annum equal to the British Bankers Association LIBOR rate
(“BBA LIBOR”), as published by Reuters (or such other commercially available
source providing quotations of BBA LIBOR as selected by the Bank from time to
time) as determined for each Business Day at approximately 11:00 a.m. London
time two (2) Business Days prior to the date in question, for Dollar deposits
(for delivery on the first day of such interest period) with a one month term,
as adjusted from time to time in the Bank’s sole discretion for reserve
requirements, deposit insurance assessment rates and other regulatory costs. If
such rate is not available at such time for any reason, then the rate for that
interest period will be determined by such alternate method as reasonably
selected by the Bank.



--------------------------------------------------------------------------------

“Business Day” means any day (i) other than a Saturday, Sunday or other day on
which commercial banks in New York City, New York or Charlotte, North Carolina
are authorized or required by law to close, and (ii) for purposes of determining
the BBA LIBOR Daily Floating Rate, that is also a day on which dealings in
Dollar deposits are carried on in London, England.

“Change of Control” means the occurrence of any of the following: (i) if a
majority of the members of the Board of Directors of the Borrower are not
Continuing Directors; (ii) any entity, “person” (within the meaning of
Section 14(d) of the Exchange Act) or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), other than Martha Stewart,
together with any trusts, corporations, partnerships, limited liability
companies or other corporate entities “controlled” (as defined in the definition
of “Affiliate” above) by Martha Stewart (it being agreed that any trust of which
Martha Stewart is a co-trustee shall be deemed to be controlled by her for
purposes of this clause (ii) and clause (iii) below) (collectively, the “MS
Entities”), shall have acquired direct or indirect beneficial ownership (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), except that for
purposes of this clause, such “person” or “group” shall be deemed to have
beneficial ownership of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time, of twenty-five percent (25%) or more on a fully diluted basis
of the voting interest in the Borrower’s capital stock ordinarily entitled to
vote in an election of directors; (iii) Martha Stewart ,together with any MS
Entities, shall fail to have direct or indirect beneficial ownership (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act) of fifty percent (50%) or more
on a fully diluted basis of the voting interest in the Borrower’s capital stock
ordinarily entitled to vote in an election of directors; or (iv) the common
stock of the Borrower shall cease to be listed on any of the New York Stock
Exchange, the American Stock Exchange or the NASDAQ stock market.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Continuing Directors” mean the directors of the Borrower on the Effective Date,
and each other director, if in each case, such other directors’ nomination for
election to the board of directors of the Borrower is recommended by a majority
of the then Continuing Directors in his or her election by the stockholders of
the Borrower.

“Current Assets” mean those assets that would be characterized as current assets
in accordance with GAAP.

“Current Liabilities” mean those liabilities that would be characterized as
current liabilities in accordance with GAAP, except that any indebtedness with a
maturity of greater than one (1) year from the date the calculation of Current
Liabilities is made shall not be considered a Current Liability hereunder.

 

2



--------------------------------------------------------------------------------

“Dollar” means the lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is organized or
existing under the laws of the United States of America, any state thereof or
the District of Columbia.

“EBITDA” means, with respect to any Person for any period, net income for such
period, less income or plus loss from discontinued operations and extraordinary
items for such period, plus income taxes for such period, plus interest expense
for such period, plus depreciation, depletion and amortization for such period
determined on a consolidated basis for such Person, plus non-cash stock-based
compensation expense, plus impairment losses, in each case to the extent
deducted (or included, in the case of income) in the calculation of net income
(without duplication). EBITDA shall be calculated on a pro forma basis to give
effect to any acquisitions permitted pursuant to this Agreement consummated at
any time on or after the first day of the relevant testing period thereof as if
such acquisition had been effected on the first day of such testing period;
provided that any such adjustment may be applied solely to the extent that such
adjustments are factually supportable and (i) which would be accounted for as
any adjustment pursuant to Article 11 of Regulation S-X promulgated by the SEC
or (ii) are otherwise determined pursuant to calculations in form and substance
reasonably satisfactory to the Bank.

“Effective Date” means the date on which all of the conditions precedent set
forth in Section 5.1 have been satisfied or, at the sole discretion of the Bank,
waived, which date shall be no later than the fifth Business Day after the date
hereof.

“Eligible Stocks” includes any common or preferred stock which (i) is not
control or restricted stock under Rule 144 of the General Rules and Regulations
promulgated by the SEC under the Securities Act of 1933, as amended, or subject
to any other regulatory or contractual restrictions on sales, (ii) is traded on
a U. S. national stock exchange, including NASDAQ, with a liquidity on such
exchange for such stock acceptable to the Bank and (iii) has, as of the close of
trading on the applicable exchange (excluding after hours trading), a per share
price of at least Fifteen Dollars ($15).

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time.

“ERISA Affiliate” means the Borrower, any Subsidiary and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any
Subsidiary, is treated as a single employer under Section 414 of the Code. Any
former ERISA Affiliate of the Borrower or any of its Subsidiaries shall continue
to be considered an ERISA Affiliate with respect to the period such entity was
an ERISA Affiliate of the Borrower or such Subsidiary and with respect to
liabilities arising after such period for which the Borrower or such Subsidiary
could be liable under the Code or ERISA.

 

3



--------------------------------------------------------------------------------

“ERISA Event” means (a) any Reportable Event with respect to a Plan; (b) with
respect to a Plan, the failure to satisfy the minimum funding standard of
Section 412 of the Code and Section 302 of ERISA, whether or not waived; (c) the
failure to make by its due date a required contribution under Section 412(m) of
the Code (or Section 430(j) of the Code, as amended by the Pension Protection
Act of 2006) with respect to any Plan or the failure to make by its due date any
required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412 of the Code of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence by any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (f) the receipt by any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan, or the occurrence of any event or
condition which could reasonably be expected to constitute grounds under ERISA
for the termination of or the appointment of a trustee to administer any Plan;
(g) the incurrence by any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by an ERISA Affiliate of any notice concerning the imposition of
withdrawal liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (i) the “substantial cessation of operations” within the meaning of
Section 4062(e) of ERISA with respect to a Plan; (j) the making of any amendment
to any Plan which could result in the imposition of a lien or the posting of a
bond or other security, (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could result in liability to the Borrower or any of the Subsidiaries, (1) a Plan
is or becomes subject to “at risk status” under Section 430(i) of the Code or
Section 303(i) of ERISA or (m) a Plan is or becomes subject to the limitations
on accelerated distribution under Section 436(d) of the Code or
Section 206(g)(3) of ERISA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Expiration Date” means February 14, 2013.

“Financial Officer” means, with respect to any Person, the chief financial
officer, treasurer or controller of such Person.

“Foreign Subsidiary” means any Subsidiary of the Borrower other than a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority” means any nation or government, any federal, state,
city, town, municipality, county, local or other political subdivision thereof
or thereto and any department, commission, board, bureau, instrumentality,
agency or other entity exercising executive, legislative, judicial, regulatory
or administrative functions of or pertaining to government.

 

4



--------------------------------------------------------------------------------

“Immaterial Foreign Subsidiary” means a Foreign Subsidiary that is designated by
the Borrower in writing as an “Immaterial Foreign Subsidiary”, but only to the
extent that such Subsidiary:

(i) (A) contributed 5.0% or less of EBITDA of the Borrower and its Subsidiaries
on a consolidated basis for the period of four (4) fiscal quarters most recently
ended for which internal financial statements are available and (B) when taken
together with each other Foreign Subsidiary that has been designated by the
Borrower in writing as an “Immaterial Foreign Subsidiary”, contributed 10% or
less of EBITDA of the Borrower and its Subsidiaries on a consolidated basis for
the period of four (4) fiscal quarters most recently ended for which internal
financial statements are available; and

(ii) (A) had consolidated assets representing 5.0% or less of Total Assets
determined on a consolidated basis in accordance with GAAP as shown on the most
recent internal balance sheet of the Borrower and (B) when taken together with
each other Foreign Subsidiary that has been designated by the Borrower in
writing as an “Immaterial Foreign Subsidiary”, had consolidated assets
representing 10% or less of Total Assets determined on a consolidated basis in
accordance with GAAP as shown on the most recent internal balance sheet of the
Borrower.

“IRS” means the United States Internal Revenue Service, and any successor
thereto.

“Loan Documents” means this Agreement and any and all other documents,
instruments, certificates and agreements executed and/or delivered pursuant
hereto (including those delivered pursuant to Section 7.9).

“Material Adverse Effect” means a material adverse effect on(i) the business
condition (financial or otherwise), operations, properties or prospects of the
Borrower, (ii) the Borrower’s ability to perform its obligations under this
Agreement or any other Loan Document or (iii) the rights and remedies of the
Bank under the Loan Documents.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any ERISA Affiliate is then making or
has an obligation to make contributions, (ii) to which any ERISA Affiliate has
within the preceding six plan years made contributions, including any Person
which ceased to be an ERISA Affiliate during such six year period, or (iii) with
respect to which Borrower or any of its Subsidiaries could incur liability.

“Obligations” means all obligations, liabilities and indebtedness of the
Borrower to the Bank, whether now existing or hereafter created, direct or
indirect, due or not, under or with respect to the Loan Documents, including,
without limitation, the principal of and interest on the Facility (as
hereinafter defined)(including interest accruing after the maturity of the
Facility and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency or other similar proceeding, relating to
the Borrower, whether or not a claim for post-petition interest is

 

5



--------------------------------------------------------------------------------

allowed in such proceeding) and the payment or performance of all other
obligations of the Borrower to the Bank, including in each case, but not limited
to, all fees, costs, expenses and indemnity obligations hereunder and
thereunder.

“Payment Date” means the last day of March, June, September and December in each
year.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority or any other entity.

“Plan” means a pension plan as defined in Section 3(2) of ERISA which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such Plan for the six-year period immediately following the
latest date on which the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate maintained, contributed to, or had an obligation to contribute to such
plan.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation contingent liabilities, of
such Person, (ii) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (iii) such Person
does not intend to, and does not believe that it will, incur debts and
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature and (iv) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital. The amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Subordinated Liabilities” mean liabilities subordinated to Borrower’s
obligations to the Bank in a manner acceptable to the Bank in its sole
discretion.

“Subsidiary” means, with respect to any specified Person: (1) any corporation,
association or other business entity of which more than fifty percent (50%) of
the total economic interest or voting power of shares of capital stock entitled
(without

 

6



--------------------------------------------------------------------------------

regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and (2) any partnership
(a) the sole general partner or the managing general partner of which is such
Person or a Subsidiary of such Person or (b) the only general partners of which
are that Person or one or more Subsidiaries of that Person (or any combination
thereof).

“Tangible Net Worth” means the value of total assets (including leaseholds and
leasehold improvements and reserves against assets but excluding goodwill,
patents, trademarks, trade names, organization expense, unamortized debt
discount and expense, capitalized or deferred research and development costs,
deferred marketing expenses, and other like intangibles, and monies due from
affiliates, officers, directors, employees, shareholders, members or managers)
less total liabilities, including but not limited to accrued and deferred income
taxes, but excluding the non-current portion of Subordinated Liabilities.

“Total Assets” means, as of any date of determination, the total amount of all
assets of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP as shown on the balance sheet of the Borrower.

“Unencumbered Liquid Assets” mean the following assets (excluding assets of any
retirement plan) which (i) are not the subject of any lien, pledge, security
interest or other arrangement with any creditor to have his claim satisfied out
of the asset (or proceeds thereof) prior to the general creditors of the owner
of the asset, (ii) are held solely in the name of the Borrower (with no other
persons or entities having ownership rights therein), (iii) may be converted to
cash within five (5) days,(iv) are otherwise acceptable to the Bank in its
reasonable discretion and(v) are not being counted or included to satisfy any
other liquidity requirement under any other obligation, whether with the Bank or
any other lender, unless otherwise expressly agreed by the Bank in writing:

(a) Cash or cash equivalents held in the United States and denominated in United
States dollars;

(b) United States Treasury or governmental agency obligations which constitute
full faith and credit of the United States of America;

(c) Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively;

(d) Medium and long-term securities rated investment grade by one of the rating
agencies described in (c) above;

(e) Eligible Stocks; and

 

7



--------------------------------------------------------------------------------

(f) Mutual funds quoted in The Wall Street Journal which invest primarily in the
assets described in (a) – (e) above.

Other Interpretive Provisions. With reference to this Agreement and each other
Loan Document, unless otherwise specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.

(c) (i) The words “herein,” “hereto ” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Section, Exhibit and Schedule references are to the Loan Document in which
such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(d) Unless otherwise expressly provided herein, (a) references to organizational
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law.

(e) Except as otherwise stated in this Agreement, all financial information
provided to the Bank and all financial covenants and the terms used therein will
be calculated or used in accordance with GAAP consistently applied.

2. Line of Credit Amount and Terms

2.1 Line of Credit Amount.

(a) During the availability period described below, the Bank will provide a line
of credit to the Borrower (the “Facility”). The amount of the Facility (the
“Commitment”) is Twenty Five Million Dollars ($25,000,000.00).

 

8



--------------------------------------------------------------------------------

(b) The Facility is a revolving line of credit. During the availability period,
the Borrower may repay principal amounts and reborrow them.

2.2 Availability Period. The Facility is available between the Effective Date
and the Expiration Date.

2.3 Repayment Terms.

(a) The Borrower shall pay interest on each Payment Date, commencing March 31,
2012, until payment in full of any principal outstanding under the Facility.

(b) The Borrower shall repay in full any principal, interest or other charges
outstanding under the Facility on the Expiration Date.

(c) The Borrower may prepay the principal amount of the Facility in full or in
part at any time without penalty. Each prepayment, whether voluntary, by reason
of acceleration or otherwise, will be accompanied by the amount of accrued
interest on the amount prepaid.

2.4 Interest Rate. Interest will accrue on the unpaid principal amount
outstanding under the Facility at a rate equal to the BBA LIBOR Daily Floating
Rate plus the Applicable Margin.

2.5 Computations. All computations of interest and of fees shall be made by the
Bank on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest or fees are payable. This results in more
interest or a higher fee than if a 365-day year is used. Installments of
principal which are not paid when due under this Agreement shall continue to
bear interest until paid. Each determination by the Bank of the actual amount of
each interest payment hereunder shall be conclusive and binding for all
purposes, absent manifest error.

2.6 Payment on Non-Business Days. Whenever any payment hereunder or any other
Loan Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest.

2.7 Default Rate. Upon the occurrence and during the continuance of any Default
or Event of Default (as such terms are hereinafter defined) or after maturity or
after judgment has been rendered on any obligation under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of the Bank bear interest at a
rate which is four percent (4.0%) higher than the rate of interest otherwise
provided in this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any Default or Event of Default.

 

9



--------------------------------------------------------------------------------

2.8 Letters of Credit.

(a) At the request of the Borrower, at any time prior to the Expiration Date,
the Bank will issue standby letters of credit with a maximum maturity of 365
days but not to extend more than 365 days beyond the Expiration Date. The
standby letters of credit may include a provision providing that the maturity
date will be automatically extended each year for an additional year unless the
Bank gives written notice to the contrary.

(b) The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) plus the amount of
advances made under the Facility and outstanding may not exceed the Commitment
at any time.

(c) The Borrower agrees:

(i) Any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

(ii) If there is an Event of Default hereunder, to make the Bank whole for any
outstanding letters of credit to the extent they are undrawn by immediately
providing the Bank with cash in an amount equal to the outstanding letters of
credit to the extent they are undrawn.

(iii) The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank’s written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary reasonably acceptable to
the Bank.

(iv) To sign the Bank’s standard form of Application and Agreement for Standby
Letter of Credit.

(v) To pay any reasonable issuance and/or other fees that the Bank notifies the
Borrower (at or prior to the issuance of any such letter of credit) will be
charged for issuing and processing letters of credit for the Borrower.

(vi) To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.

(vii) To pay the Bank a non-re fundable fee equal to 2.0% per annum of the
outstanding undrawn amount of each letter of credit, payable annually in
advance, calculated on the basis of the face amount outstanding on the day the
fee is calculated. If there is a Default or an Event of Default, at the Bank’s
option, the amount of the fee shall be increased by 1% per annum, effective
starting on the day the Bank provides notice of the increase to the Borrower.

 

10



--------------------------------------------------------------------------------

(viii) If the Expiration Date is not extended by the Bank (which extension, the
Borrower acknowledges, shall be at the sole and complete discretion of the Bank)
so that any letters of credit remain outstanding after the Expiration Date, to
provide the Bank, on or prior to the Expiration Date, with a first priority
security interest and lien in and to cash collateral in an amount equal to the
then face amount of all letters of credit then outstanding.

3. Fees.

3.1 Unused Commitment Fee. The Borrower agrees to pay the Bank a fee on any
difference between the amount of the Commitment and the amount of credit the
Borrower actually utilizes (including for such purposes any letters of credit
outstanding) under the Facility, determined by the daily amount of credit
outstanding during the specified period. The fee will be calculated at 0.25% per
year and shall be payable, in arrears, on each Payment Date, commencing
March 31, 2012.

3.2 Origination Fee. The Borrower agrees to pay the Bank a commitment fee in the
amount of One Hundred Twenty Five Thousand Dollars ($125,000.00). This fee is
due on the date of this Agreement and prior to any extension of credit under the
Facility.

3.3 Late Fee. To the extent permitted by law, the Borrower agrees to pay a late
fee in an amount not to exceed four percent (4.0%) of any payment that is more
than five (5) Business Days late. The imposition and payment of a late fee shall
not constitute a waiver of the Bank’s rights with respect to the default.

4. Disbursements, Payments and Costs.

4.1 Disbursements and Payments.

(a) Each payment by the Borrower on the Facility will be made in Dollars and
immediately available funds by debit to the following account of the Borrower at
the Bank: 000659756829, or otherwise authorized by the Borrower in writing (the
“Designated Account”). For payments not made by direct debit, payments will be
made by mail at one of the Bank’s banking centers in the United States, or by
such other method as may be permitted by the Bank.

(b) The Bank may honor written instructions (which for purposes of this
Section 4.1(b) shall include such instructions received via electronic mail) for
advances or repayments given by any one of the individuals authorized to sign
loan agreements on behalf of the Borrower, or any other individual designated by
any one of such authorized signers (each an “Authorized Individual”).

(c) For any payment under this Agreement made by debit to the Designated
Account, the Borrower will maintain sufficient immediately available funds in
the Designated Account to cover each debit. If there are insufficient
immediately available funds in a Designated Account on the date the Bank enters
any such debit authorized by this Agreement, the Bank may reverse the debit.

 

11



--------------------------------------------------------------------------------

(d) Each request for an advance hereunder, other than a request for a letter of
credit (which shall be subject to the provisions of Section 2.8), shall be in an
amount equal to One Hundred Thousand Dollars ($100,000.00) or an integral
multiple of One Hundred Thousand Dollars ($100,000.00) in excess thereof, and
shall be made on at least two (2) Business Days’ prior written notice. Each
request for an advance hereunder shall be made by telephonic or written
communication by an Authorized Individual. The request for an advance hereunder
shall specify the proposed amount of such advance and the Business Day on which
such advance shall be made. On the Business Day specified for each advance
hereunder and upon fulfillment of the applicable terms and conditions set forth
below, the Bank will make the proceeds of such advance available to the Borrower
by crediting a demand deposit account maintained at the Bank in the name of the
Borrower, not later than 5:00 P.M. on such date. Each disbursement by the Bank
and each payment by the Borrower will be evidenced by records kept by the Bank.
In addition, the Bank may, at its discretion, require the Borrower to sign one
or more promissory notes, provided that the form of any such promissory note
shall not create any right on the part of the Bank or impose any obligation on
the part of the Borrower that is not set forth in this Agreement.

(e) Prior to the date each payment of principal and interest and any fees from
the Borrower becomes due (the “Due Date”), the Bank will deliver to the Borrower
a written statement of the amounts that will be due on that Due Date (the
“Billed Amount”). The calculations in the bill will be made on the assumption
that no payments will be made between the date of the billing statement and the
Due Date, and that there will be no changes in the applicable interest rate. If
the Billed Amount differs from the actual amount due on the Due Date (the
“Accrued Amount”), the discrepancy will be treated as follows:

(i) If the Billed Amount is less than the Accrued Amount, the Billed Amount for
the following Due Date will be increased by the amount of the discrepancy. The
Borrower will not be in default by reason of any such discrepancy.

(ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.

Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

4.2 Telecopy or Electronic Mail Instructions.

(a) The Bank may honor telecopy instructions for repayments given, or purported
to be given, by any one of the Authorized Individuals.

 

12



--------------------------------------------------------------------------------

(b) The Borrower will indemnify and hold the Bank harmless from all liability,
loss, and costs in connection with any act resulting from instructions the Bank
reasonably believes are made by any Authorized Individual by telecopy or
electronic mail. This paragraph will survive this Agreement’s termination, and
will benefit the Bank and its officers, employees, and agents.

4.3 Direct Debit. The Borrower agrees that on each Due Date the Bank will debit
the Billed Amount from the Designated Account.

4.4 Additional Costs. The Borrower will pay the Bank, on demand, for the Bank’s
costs or losses arising from any Change in Law which are allocated to this
Agreement or any credit outstanding under this Agreement. The allocation will be
made as determined by the Bank, using any reasonable method. The costs include,
without limitation, the following:

(a) any reserve or deposit requirements (excluding any reserve requirement
already reflected in the calculation of the interest rate in this Agreement);
and

(b) any capital requirements relating to the Bank’s assets and commitments for
credit.

“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

5. Conditions Precedent.

5.1 Conditions to Effectiveness. The effectiveness of this Agreement and the
obligation of the Bank to extend the initial credit to the Borrower under this
Agreement are subject to the fulfillment of the following conditions precedent
to the satisfaction of the Bank and its counsel:

(a) the Bank shall have received a counterpart of this Agreement, duly executed
by the Borrower;

(b) the Bank shall have received evidence satisfactory to it that the Borrower
shall concurrently pay the fees and expenses of Ellenoff Grossman & Schole LLP
as of the Effective Date required to be paid under this Agreement;

 

13



--------------------------------------------------------------------------------

(c) the Bank shall have received a certificate of good standing with respect to
the Borrower, certified as of a recent date by the appropriate office in the
State of Delaware;

(d) the Bank shall have received a Form U-1, duly executed by the Borrower;

(e) the Bank shall have received an opinion of counsel to the Borrower as to
such matters as the Bank may reasonably request; and

(f) the Bank shall have received a certificate of the Secretary or Assistant
Secretary of the Borrower, dated the Effective Date and certifying (i) that the
Borrower’s certificate of incorporation has not been amended since the date of
the last amendment thereto shown in the certified copy thereof (certified as of
a recent date) attached to such certificate, (ii) that attached thereto is a
true and complete copy of the Borrower’s bylaws, together with all amendments
and other modifications thereto, as in effect on the date of such certificate,
(iii) that attached thereto is a true and complete copy of resolutions adopted
by the directors of the Borrower authorizing the execution, delivery and
performance of this Agreement and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (iv) as to the
incumbency and specimen signature of each of the Borrower’s officers executing
this Agreement or any other Loan Document.

5.2 Conditions to Each Extension of Credit Under the Facility. The obligation of
the Bank to extend credit to the Borrower under this Agreement on any date,
including the initial extension of credit, is subject to the fulfillment of the
following conditions precedent to the satisfaction of the Bank and its counsel:

(a) the representations and warranties contained in Section 6 shall be true and
correct in all material respects on and as of such date (except to the extent
such representations and warranties expressly relate to an earlier date);
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or any similar language shall be true
and correct in all respects on such date;

(b) there shall not have occurred since September 30, 2011 a material adverse
change in the business condition (financial or otherwise), operations,
properties or prospects of the Borrower or its ability to perform its
obligations under this Agreement or any other Loan Document;

(c) no event shall have occurred and be continuing which constitutes an Event of
Default under this Agreement or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both (any such event being a
“Default”); and

 

14



--------------------------------------------------------------------------------

(d) the Bank shall have received such other certificates, documents and
information with respect to the Borrower as the Bank may reasonably request.

6. Representations and Warranties. In order to induce the Bank to enter into
this Agreement and maintain the Facility as provided for herein, the Borrower
hereby represents and warrants to the Bank as follows, and each extension of
credit under the Facility constitutes a renewal of these representations and
warranties as of the date of the request:

6.1 Organization. The Borrower and each of its Subsidiaries (other than any
Immaterial Foreign Subsidiary) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, has the
corporate or other requisite legal power to own its assets and to transact the
business in which it is presently engaged and is properly licensed, is in good
standing, and, where required, in compliance with fictitious name statutes, in
each state in which it does business, in each case, except where the failure to
so qualify or to be so licensed, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

6.2 Authority and Consents. The Borrower has the requisite power and authority
to execute and deliver each Loan Document to which it is a party (including,
without limitation, this Agreement) and to incur and perform the obligations
provided for herein and therein. No consent or approval of or notice to or
filing with any Governmental Authority or other third party is or will be
required as a condition to the Borrower’s execution, delivery and performance of
this Agreement or any other Loan Document to which the Borrower is a party, or
the validity or enforceability thereof, or the taking by the Borrower of any
other action contemplated hereby or thereby, other than such consents which have
been obtained, are in full force and effect, and copies thereof have been
delivered to the Bank.

6.3 Binding Agreement. Each of this Agreement and the other Loan Documents to
which the Borrower is a party has been duly executed and delivered by the
Borrower and constitutes its valid and legally binding obligation, enforceable
against the such the Borrower in accordance with its terms, except to the extent
that enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws, or by general principles of equity (regardless of
whether considered in a proceeding in equity or at law).

6.4 Litigation. There is no litigation, investigation or proceeding involving
the Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened by or before any court or Governmental Authority or
arbitration authority, which could reasonably be expected to have a Material
Adverse Effect, except as set forth on the Borrower’s most recent Annual Report
on Form 10-K and Quarterly Report on Form 10-Q filed with the SEC prior to the
date hereof or except as set forth on Schedule 6.4 hereto.

 

15



--------------------------------------------------------------------------------

6.5 No Conflicts. The execution, delivery and performance by the Borrower of
this Agreement and any other Loan Document to which it is a party, and the
taking by the Borrower of all other actions contemplated hereby and thereby, do
not contravene the organizational documents of the Borrower or any law, statute,
rule, regulation, order, writ, judgment, injunction or decree applicable to the
Borrower or any of its property, and do not constitute a default under any
existing material agreement, mortgage, indenture or contract binding on the
Borrower or affecting the Borrower’s property.

6.6 Information. All financial information (other than forecasts, projections
and other forward-looking data and statements) that has been or will be
furnished by the Borrower to the Bank in connection with the transactions
contemplated by the Loan Documents is or will be accurate and complete in all
material respects on the date as of which such information is furnished to the
Bank and not incomplete by the omission of any fact necessary to make such
information not misleading. The Borrower’s books and records properly reflect
the Borrower’s financial condition and results of operations in all material
respects.

6.7 Compliance with Laws. The Borrower and each of its Subsidiaries (other than
any Immaterial Foreign Subsidiary) is in compliance in all material respects
with all applicable statutes, regulations and orders of, and all applicable
restrictions imposed by, all Governmental Authorities in respect of the conduct
of its business and the ownership of its property.

6.8 Permits, Franchises. The Borrower and each of its Subsidiaries (other than
any Immaterial Foreign Subsidiary) possesses all material permits, memberships,
franchises, contracts and licenses required and all material trademark rights,
trade name rights, patent rights, copyrights, and fictitious name rights
reasonably necessary to enable it to conduct the business in which it is now
engaged.

6.9 Other Obligations. Neither the Borrower nor any of its Subsidiaries (other
than any Immaterial Foreign Subsidiary) is in default on any obligation for
borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation, except as have been disclosed in
writing to the Bank.

6.10 Taxes. The Borrower and each of its Subsidiaries (other than any Immaterial
Foreign Subsidiary) has filed all tax returns required to be filed by it and has
paid all taxes and assessments payable by it which have become due, other than
those not yet delinquent and except for those being contested in good faith by
appropriate proceedings and adequately disclosed and fully provided for in the
financial statements of the Borrower in accordance with GAAP. There is no
action, suit, proceeding, investigation, audit or claim now pending or, to the
knowledge of the Borrower, threatened by any Governmental Authority with respect
to any taxes relating to the Borrower.

 

16



--------------------------------------------------------------------------------

6.11 Investment Company. The Borrower is not required to be registered as an
“investment company” and is not a company “controlled” by a Person required to
be registered as an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.

6.12 No Default or Event of Default. No event has occurred and is continuing
which, before or after giving effect to the Effective Date, constitutes a
Default or an Event of Default.

6.13 No Material Adverse Change. Since September 30, 2011, there has occurred no
material adverse change in the business condition (financial or otherwise),
operations, properties or prospects of the Borrower or its ability to perform
its obligations under this Agreement or any other Loan Document.

6.14 Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in Section 7.10.

6.15 ERISA Plans.

(a) Each Plan (other than a Multiemployer Plan) is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other federal or
state law. Each Plan has received a favorable determination letter from the IRS
or is a volume submitter or prototype which has an opinion letter from the IRS
National Office and to the best knowledge of the Borrower, nothing has occurred
which would cause the loss of such qualification. Borrower has fulfilled its
obligations, if any, under the minimum funding standards of ERISA and the Code
with respect to each Plan, and has not incurred any material liability with
respect to any Plan under Title IV of ERISA.

(b) There are no claims, lawsuits or actions (including by any Governmental
Authority) other than routine claims for benefits, and there has been no
violation of the fiduciary responsibility rules under ERISA or other applicable
law with respect to any Plan which has resulted or could reasonably be expected
to result in a Material Adverse Effect.

(c) With respect to any Plan subject to Title IV of ERISA, no ERISA Event has
occurred, or is reasonably expected to occur, that could reasonably be expected
to result in a Material Adverse Effect.

6.16 Solvency. On and as of the Effective Date, the Borrower is Solvent.

7. Affirmative Covenants. Until full payment and performance of all Obligations
and as long as credit is available under the Facility, the Borrower agrees:

7.1 Use of Proceeds. To use the proceeds of the Facility for working capital,
letters of credit and, subject to the provisions of Section 7.9, Purchase

 

17



--------------------------------------------------------------------------------

Money Acquisitions (as such term is hereinafter defined), but such proceeds may
not be used directly or indirectly to purchase or carry any “margin stock” as
that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System, or extend credit to or invest in other parties for the purpose
of purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.

7.2 Financial Information. To provide the following financial information and
statements in form and content reasonably acceptable to the Bank, and such
additional information as reasonably requested by the Bank from time to time
(the Bank reserves the right, upon written notice to the Borrower, to require
the Borrower to deliver financial information and statements to the Bank more
frequently than otherwise provided below):

(a) As soon as available, but in any event within 120 days following the end of
the Borrower’s fiscal year, audited consolidated financial statements for
Borrower and its Subsidiaries for such fiscal year, including a consolidated
balance sheet and related statements of operations, shareholders’ equity and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP, or other independent public accountants of recognized
national standing and reasonably acceptable to the Bank (without a “going
concern” or like qualification or exception or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial condition and results of operations of
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP;

(b) As soon as available, but in any event with sixty (60) days following the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, unaudited consolidated financial statements for Borrower and its
Subsidiaries for such fiscal quarter, including a consolidated balance sheet and
related statements of operations, shareholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods for (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes;

(c) As soon as available, but in any event within one hundred twenty (120) days
after filing, copies of all Current Reports on Form 8-K filed by the Borrower
with the SEC;

(d) Concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate (a “Compliance Certificate”) of a Financial Officer of
the Borrower certifying (i) that no Event of Default or Default has occurred or,
if an Event of Default or Default has occurred, specifying the details thereof
and any action taken or proposed to be taken with respect thereto and setting
forth computations in reasonable detail satisfactory to the Bank demonstrating
whether or not

 

18



--------------------------------------------------------------------------------

Borrower is in compliance with the covenants set forth in Section 8 for the
applicable period and (ii) that except as set forth on a schedule thereto, since
the date of the last Compliance Certificate (or the Effective Date, in the case
of the first Compliance Certificate delivered hereunder) the Borrower has not
changed its legal name or form or jurisdiction of organization;

(e) Promptly upon sending or receipt, copies of any management letters sent or
received by the Borrower to or from its auditors; and

(f) Promptly, such other information concerning the business, operations,
properties and condition of the Borrower and its Subsidiaries as the Bank may
from time to time reasonably request.

Documents required to be delivered pursuant to Section 7.2(a), (b) or (c) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which the Borrower posts such documents, or provides a
link thereto, on the Borrower’s website on the Internet at its website address
provided to the Bank; provided that the Borrower shall notify the Bank by
telecopy or electronic mail of the posting of any such documents and provide, if
requested, to the Bank by electronic mail electronic versions of such documents;
provided, further, however, that the Borrower’s failure to so notify the Bank
shall not give rise to a Default or Event of Default.

7.3 Notices. To furnish the Bank prompt written notice of any of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against the Borrower or any of its Subsidiaries in an amount in excess of Two
Hundred Fifty Thousand Dollars ($250,000.00);

(c) any actual contingent liabilities of the Borrower, and any such contingent
liabilities which are reasonably foreseeable, in an amount in excess of One
Hundred Thousand Dollars ($100,000.00); or

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

7.4 Existence; Conduct of Business. That it shall, and shall cause each of its
Subsidiaries (other than any Immaterial Foreign Subsidiary) to, do or cause to
be done all things reasonably necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, qualifications, licenses,
permits, franchises, governmental authorizations and intellectual property
rights (except as such would otherwise reasonably expire, be abandoned or
permitted to lapse in the ordinary course of

 

19



--------------------------------------------------------------------------------

business), necessary in the normal conduct of its business, and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted except where the failure to maintain such authority could
not reasonably be expected to have a Material Adverse Effect; provided, however,
that (i) the Borrower may cause any of its Subsidiaries to be merged into
another of its Subsidiaries and (i) in the event from time to time that any
Subsidiary of the Borrower has no material assets, Borrower may cause such
Subsidiary to be dissolved.

7.5 Compliance with Laws. That it shall, and shall cause each of its
Subsidiaries (other than any Immaterial Foreign Subsidiary) to, comply, in all
material respects with all laws, rules, regulations, orders and requirements of
any Governmental Authority applicable to it or any of its property, including
any Acquired Asset (as hereinafter defined).

7.6 Maintenance of Properties. That it shall, and shall cause each of its
Subsidiaries (other than any Immaterial Foreign Subsidiary) to, (i) at ail times
maintain and preserve all material property necessary to the normal conduct of
its business in good repair, working order and condition, ordinary wear and tear
excepted and casualty or condemnation excepted and (ii) make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto as reasonably necessary in accordance with prudent industry
practice in order that the business carried on in connection therewith, if any,
may be properly conducted at all times, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect.

7.7 Taxes and Other Obligations. That it shall, and shall cause each of its
Subsidiaries (other than any Immaterial Foreign Subsidiary) to, pay all of such
Person’s taxes and other obligations (including all legal and other professional
fees) as the same become due and payable, except to the extent the same are
being contested in good faith by appropriate proceedings in a diligent manner
and such Person has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.

7.8 Books and Records; Inspection Rights. (i) That it shall, and shall cause
each of its Subsidiaries to, keep proper books of record and account and to
adopt and comply with accounting policies and practices that comply with GAAP
and (ii) that it shall, and shall cause each Subsidiary to, permit any
representatives designated by the Bank (including employees of the Bank or any
consultants, accountants, attorneys and appraisers retained by the Bank), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested. If any property, books and records of the Borrower or any of its
Subsidiaries are in the possession of a third party, the Borrower hereby
authorizes, or agree to cause such Subsidiary to authorize, such third party to
permit the Bank or its representatives to have access to perform inspections or
audits and to respond to the Bank’s requests for information concerning such
property, books and records.

 

20



--------------------------------------------------------------------------------

7.9 Acquisitions. In the event the Borrower should desire to use the proceeds of
any credit to be made available under the Facility, in whole or in part, to
satisfy the purchase price or cost of acquiring (by way of purchase, assignment,
capital contribution, investment, transfer, lease or otherwise) (each a
“Purchase Money Acquisition”) any property, security, equipment, business,
entity, interest, intellectual property right, real estate, claim or any other
asset of any other kind or nature, whether tangible or intangible, real or
personal (an “Acquired Asset”), the Borrower shall (i) give the Bank written
notice of such Purchase Money Acquisition not more than forty five (45) days’
and not less than twenty (20) days’ prior to the proposed date of such Purchase
Money Acquisition (the “Purchase Money Acquisition Closing Date”), which notice
shall include a description in reasonable detail of the terms of the Purchase
Money Acquisition and the Acquired Asset, the date of the Purchase Money
Acquisition Closing Date and a copy of all term sheets, commitment letters and
definitive documentation relating thereto (in the event any such documents are
not available on the date of such notice, the Borrower shall furnish the Bank
with a copy thereof as soon as it becomes available to the Borrower),
(ii) execute and deliver to the Bank, no later than the Business Day immediately
preceding the Purchase Money Acquisition Closing Date, such security agreements,
pledge agreements, mortgages, deeds of trust, consents, approvals and such other
agreements, documents and instruments as the Bank shall request and as may be
necessary and customary for the Bank in order that the Bank be granted a
perfected, first priority security interest in the Acquired Asset and
(iii) cooperate with the Bank to give full effect to the provisions of the
foregoing clause (ii) (it being agreed that the Bank shall have no obligation to
extend any credit to the Borrower for the purpose of the Borrower consummating a
Purchase Money Acquisition unless the Borrower complies in full with the
provisions of this Section 7.9).

7.10 Maintenance of Insurance. To maintain insurance reasonably satisfactory to
the Bank as to amount, nature and carrier covering property damage (including
loss of use and occupancy) to the Borrower’s and each of its Subsidiary’s (other
than any Immaterial Foreign Subsidiary) properties, business interruption
insurance, public liability insurance including coverage for contractual
liability, casualty, product liability and workers’ compensation, and any other
insurance which is usual for the business of the Borrower or any of its
Subsidiaries (other than any Immaterial Foreign Subsidiary). Each general
liability policy with respect to the Borrower and its properties shall list the
Bank as additional insured and shall provide for at least thirty (30) days prior
notice to the Bank of any cancellation thereof

7.11 ERISA. Promptly (x) during each year, to pay, and cause its ERISA
Affiliates to pay, contributions adequate to meet at least the minimum funding
standards under ERISA with respect to each and every Plan that is subject to
Section 412 of the Code; file each annual report required to be filed pursuant
to Section 103 of ERISA in connection with each Plan for each year; and notify
the Bank within ten (10) days of the occurrence of any ERISA Event which could
reasonably be expected to result (alone or in connection with any other event)
in aggregate liability to the Borrower equal to or greater than $2,500,000 and
to comply in all material respects with the applicable provisions of ERISA and
the Code with respect to each Plan and (y) upon request by the

 

21



--------------------------------------------------------------------------------

Bank to provide copies of (i) each Schedule B (Actuarial Information) to the
annual report (Form 5500 Series) filed by the Borrower or any ERISA Affiliate
with the IRS with respect to each Plan; (ii) the most recent actuarial valuation
report for each Plan; (iii) all notices received by the Borrower or any ERISA
Affiliate from a Multiemployer Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan as the Bank shall reasonably request.

7.12 Further Assurances. To take any action reasonably requested by the Bank to
carry out the intent of this Agreement.

8. Financial Covenants. Until full payment and performance of all Obligations
and as long as credit is available under the Facility:

8.1 Tangible Net Worth. The Borrower shall maintain on a consolidated basis, as
of the last day of each fiscal quarter, Tangible Net Worth equal to at least
Forty Million Dollars ($40,000,000.00).

8.2 Current Ratio. The Borrower shall maintain on a consolidated basis, as of
the last day of each fiscal quarter, a ratio of Current Assets to Current
Liabilities of at least 1.75:1.0.

8.3 Unencumbered Liquid Assets. The Borrower shall maintain, as of the last day
of each fiscal quarter, Unencumbered Liquid Assets having an aggregate market
value equal to or greater than the outstanding principal amount of the Facility
at all times (including all drawn but unreimbursed amounts of letters of credit
issued hereunder), plus all accrued interest on the Facility.

9. Negative Covenants. Until full payment and performance of all Obligations and
as long as credit is available under the Facility:

9.1 Other Debts. The Borrower shall not, and shall not permit any of its
Subsidiaries (other than any Immaterial Foreign Subsidiary) to, have outstanding
or incur any direct or contingent liabilities or lease obligations (other than
those to the Bank), or become liable for the liabilities of others, without the
Bank’s written consent. This does not prohibit:

(a) acquiring goods, supplies, merchandise or services on normal trade credit;

(b) endorsing negotiable instruments received in the usual course of business;

(c) obtaining surety bonds in the usual course of business;

 

22



--------------------------------------------------------------------------------

(d) debt or other liabilities of a Subsidiary of the Borrower to another
Subsidiary of the Borrower;

(e) liabilities for taxes not yet due;

(f) lease obligations as lessee arising in the ordinary course of business;

(g) hedging arrangements entered into for purposes of mitigating interest rate,
commodity pricing, currency exchange rate or other similar risks in the ordinary
course of business (so long as such arrangements are not entered into primarily
for speculative purposes);

(h) debt, lines of credit or letter of credit facilities existing on the
Effective Date and disclosed in writing to the Bank prior to the Effective Date
and refinancings thereof or amendments or modifications thereof which do not
have the effect of increasing the principal amount thereof or changing the
amortization thereof (other than to extend the same) and which are otherwise on
terms and conditions no less favorable to such Person or the Bank, as determined
by the Bank in its reasonable discretion, than the terms of the debt being
refinanced, amended or modified;

(i) payroll and other liabilities in respect of employees arising in the
ordinary course of business;

(j) incurrence of liabilities, other than in respect of debt (including, without
limitation, debt for borrowed money or in respect of hedging arrangements or
letters of credit), incurred in the ordinary course of the Borrower’s business;
provided that such liabilities, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and

(k) guarantees of any of the foregoing.

9.2 Other Liens. Borrower and its Subsidiaries (other than any Immaterial
Foreign Subsidiary) shall not create, assume or allow any security interest or
lien on any of its property, whether now or hereafter acquired, except:

(a) liens and security interests in favor of the Bank;

(b) liens for taxes not yet due;

(c) liens in existence on the Effective Date and disclosed in writing to the
Bank prior to the Effective Date;

(d) liens of landlords and banks and rights of set-off, liens of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other similar
liens imposed by law, in each case incurred in the ordinary course of business
for amounts not yet overdue;

 

23



--------------------------------------------------------------------------------

(e) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, performance bonds and other similar
obligations (other than obligations for the payment of borrowed money), so long
as no foreclosure, sale or similar proceedings have commenced with respect to
any portion of any Acquired Asset;

(f) leases or subleases granted to third parties in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower or any of its Subsidiaries;

(g) easements, rights-of-way, restrictions, encroachments, and other defects or
irregularities in title, in each case which do not interfere in any material
respect with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries; and

(h) licenses of intellectual property rights granted in the ordinary course of
business.

9.3 Transactions with Affiliates. Other than with respect to license or similar
agreements entered into by the Borrower with JC Penney (or its affiliates) and
the transactions contemplated thereby (including, without limitation, the
commercial agreement entered into between them on or about December 6, 2011),
the Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly purchase, acquire or lease any property from, or sell,
transfer or lease any property to, pay any management fees to or otherwise deal
with, in the ordinary course of business or otherwise, any Affiliate other than
(i) transactions with Affiliates in the ordinary course of business and pursuant
to the reasonable requirements of the Borrower’s or such Subsidiary’s business
and upon fair and reasonable terms that are no less favorable to the Borrower or
such Subsidiary than it would obtain in a comparable arm’s length transaction
with a Person that is not its Affiliate, (ii) transactions between the Borrower
and an Affiliate thereof pursuant to the terms of any agreements or plans
described on the exhibit lists to the Borrower’s Annual Report on Form 10-K for
the year ended December 31, 2010 or Quarterly Report on Form 10-Q for the
quarterly period ended September 30, 2011 and (iii) any amendment or
modification of, or any substitute or replacement arrangement (at any time
during the term of this Agreement) with the same Affiliate or Affiliates for,
any agreement described in clauses (i) and (ii) above.

9.4 Additional Negative Covenants. The Borrower shall not, and shall not permit
any of its Subsidiaries (other than any Immaterial Foreign Subsidiary, in the
case of subsections (a), (c), (d) and (e) below) to, without the Bank’s written
consent:

(a) enter into any consolidation, merger or other combination, or, except for
Acquired Assets, become a partner in a partnership, a member of a joint venture
or a member of a limited liability company, and except that any of the
Borrower’s Subsidiaries may merge into any other of the Borrower’s Subsidiaries.

 

24



--------------------------------------------------------------------------------

(b) engage in any business activities substantially different from that engaged
in by the Borrower and its Subsidiaries on the date hereof;

(c) wind up, liquidate or dissolve its affairs, voluntarily suspend its
business, or sell or otherwise dispose of all or substantially all of its
assets, or agree to do any of the foregoing at any future time; provided that a
Subsidiary with no material assets may be dissolved upon not less than ten
(10) days’ prior written notice to the Bank;

(d) amend or otherwise modify the organizational documents of the Borrower, as
in effect on the date hereof; or

(e) change its fiscal year or its accounting methods except for changes in
accounting policies required under GAAP.

10. Default and Remedies.

The occurrence of any of the following events (each an “Event of Default”) shall
constitute a default under this Agreement and under each of the other Loan
Documents:

10.1 Failure to Pay. The Borrower fails to make a payment of principal, interest
any fee or other sum under this Agreement when due; or

10.2 False Information; Representations and Warranties. The Borrower has given
the Bank materially false or misleading information or any representation or
warranty made by the Borrower under or in connection with any Loan Document
shall prove to have been incorrect in any material respect at the time when
made; or

10.3 Covenant Default. The Borrower shall fail to perform or observe any
agreement, covenant or obligation set forth in Section 7.1, 7.2. 7.3, 7.4, 7.8,
7.9, 8 or 9 of this Agreement; or

10.4 Covenant Default after Cure Period. The Borrower shall fail to timely and
properly observe, keep or perform any term, covenant or agreement contained in
any Loan Document to which it is a patty (other than those described in Sections
10.1 to 10.3), if such default shall continue unremedied for a period of three
(3) days; or

10.5 Other Bank Agreements. The Borrower or any or its Subsidiaries shall be in
default of or fail to perform any other agreement, obligation, liability or
indebtedness of the Borrower or such Subsidiary to the Bank or to any affiliate
of Bank with respect to a monetary obligation in excess of $10,000, and such
default or failure continues past any cure period provided therein; or

 

25



--------------------------------------------------------------------------------

10.6 Cross Default. (i) The Borrower or any of its Subsidiaries (other than any
Immaterial Foreign Subsidiary) shall default in any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) with
respect to any other indebtedness (other than the indebtedness described in
Section 10.5) in an aggregate outstanding principal amount in excess of
$2,500,000 beyond the period of grace (not to exceed thirty (30) days), if any,
provided in the instrument or agreement under which such indebtedness was
created; or (ii) any breach, default or event of default shall occur and be
continuing, or any other condition shall exist under any instrument or agreement
pertaining to any such indebtedness, if the effect thereof is to cause an
acceleration of such indebtedness, or during the continuance of such breach,
default or event of default, permit the holders of such indebtedness to
accelerate the maturity of any such indebtedness or require a redemption or
other repurchase of such indebtedness; or

10.7 Bankruptcy. The Borrower or any of its Subsidiaries (other than any
Immaterial Foreign Subsidiary) shall (i) make a general assignment for the
benefit of creditors; (ii) admit in writing its inability to pay or fails to pay
its debts generally as they become due; (iii) file a petition for relief under
any chapter of the Federal Bankruptcy Code or any other bankruptcy or debtor
relief law, domestic or foreign, as now or hereafter in effect, or seeking the
appointment of a trustee, receiver, custodian, liquidator or similar official
for it or any Acquired Asset or any of its other property; or any such action is
commenced against it and it admits, acquiesces in or does not contest diligently
the material allegations thereof, or the action results in entry of an order for
relief against it, or it does not obtain permanent dismissal and discharge
thereof before the earlier of trial thereon or sixty (60) days after
commencement of the action; or (iv) make a transfer or incur an obligation which
is fraudulent under any applicable law as to any creditor; or

10.8 Lien Property. The Bank fails at any time on or after each Purchase Money
Acquisition Closing Date to have an enforceable first lien on or security
interest in the Acquired Asset acquired on such Purchase Money Acquisition
Closing Date; or

10.9 Judgments. Any judgment or order for the payment of money in excess of
$2,500,000 (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) shall be rendered against the
Borrower or any of its Subsidiaries (other than any Immaterial Foreign
Subsidiary) and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or

10.10 Material Adverse Change. A material adverse change occurs, or is
reasonably likely to occur, in (i) the business condition (financial or
otherwise), operations, properties or prospects of the Borrower or (ii) the
ability of the Borrower to repay the Obligations; or

 

26



--------------------------------------------------------------------------------

10.11 Governmental Action. Any Governmental Authority takes action that the Bank
reasonably believes materially adversely affects the Borrower’s financial
condition or ability to repay the Obligations; or

10.12 ERISA Plans. Any one or more of the following events occurs with respect
to a Plan of the Borrower or an ERISA Affiliate subject to Title IV of ERISA,
provided such event or events could reasonably be expected, in the judgment of
the Bank, to subject the Borrower, any of its Subsidiaries or any of its ERISA
Affiliates to any tax, penalty or liability (or any combination of the
foregoing) which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect:

(a) a Reportable Event shall occur with respect to a Plan;

(b) any Plan termination (or commencement of proceedings to terminate a Plan) or
the full or partial withdrawal from a Plan or a Multiemployer Plan by the
Borrower, any of its Subsidiaries or any ERISA Affiliate; or

(c) any other ERISA Event.

10.13 Loan Document Ceases to be Binding. Any Loan Document after delivery
thereof shall for any reason cease to be valid and binding on the Borrower.

10.14 Change of Control. A Change of Control shall occur.

11 . Remedies Upon Default. If a Default shall occur, the Bank shall have no
obligation to extend any additional credit to the Borrower. If an Event of
Default shall occur,

11.1 At the Bank’s option, the Bank shall have no obligation to extend any
additional credit to the Borrower and the Bank may require that all Obligations
be paid immediately without presentment, demand, protest or further notice of
any kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an Event of Default specified under Section 10.7,
all Obligations shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower; and

11.2 The Bank shall have all rights, powers and remedies available under each of
the Loan Documents, or afforded by law, including, without limitation, the right
to resort to any or all of the Acquired Assets and to exercise any or all of the
rights of a secured party with respect thereto pursuant to applicable law. All
rights, powers and remedies of the Bank in connection with each of the Loan
Documents may be exercised at any time by the Bank and from time to time after
the occurrence and during the continuance of any Event of Default, are
cumulative and not exclusive, and shall be in addition to any other rights,
powers or remedies provided by law or equity.

 

27



--------------------------------------------------------------------------------

12. Notices. Unless otherwise provided in this Agreement or in another agreement
between the Bank and the Borrower, all notices required under this Agreement
shall be personally delivered or sent by first class mail, postage prepaid, or
by overnight courier, to the following addresses, or sent by facsimile to the
fax numbers listed below, or to such other addresses as the Bank and the
Borrower may specify from time to time in writing:

 

Borrower:     

Martha Stewart Living Omnimedia, Inc.

601 West 26th Street

New York, NY 10001

Attention: Chief Financial Officer

Telecopy: 212-827-8551

Bank:     

Bank of America, N.A.

767 Fifth Avenue, Floor 12A

New York, New York 10153

Attention: Jane R. Heller

Telecopy: 212-407-5402

Notices and other communications shall be effective (i) if mailed, upon the
earlier of receipt or five (5) days after deposit in the U.S. mail, first class,
postage prepaid, (ii) if telecopied, when transmitted, or (iii) if
hand-delivered, by courier or otherwise (including telegram, lettergram or
mailgram), when delivered.

13. Miscellaneous. The Borrower and the Bank further covenant and agree as
follows, without limiting any requirement of any other Loan Document:

13.1 Fees and Expenses. The Borrower shall reimburse the Bank for any reasonable
and documented costs and attorneys’ fees incurred by the Bank in connection with
the negotiation, preparation, execution and delivery of this Agreement and the
other Loan Documents, including without limitation, the enforcement or
preservation of any rights or remedies under this Agreement and any other Loan
Documents, and in connection with any amendment, waiver, “workout” or
restructuring under this Agreement. The Borrower agrees to reimburse the Bank
for the reasonable and documented costs of periodic field examinations of the
Borrower’s books, records and Acquired Assets, and appraisals of the Acquired
Assets, at such intervals as the Bank may reasonably require, which may be
performed by employees of the Bank or by independent appraisers. In the event of
a lawsuit or arbitration proceeding, the prevailing party is entitled to recover
costs and reasonable attorneys’ fees incurred in connection with the lawsuit or
arbitration proceeding, as determined by the court or arbitrator. In the event
that any case is commenced by or against the Borrower under the Bankruptcy Code
(Title 11, United States Code) or any similar or successor statute, the Bank is
entitled to recover costs and reasonable attorneys’ fees incurred by the Bank
related to the preservation, protection, or enforcement of any rights of the
Bank in such a case. As used in this paragraph, “attorneys’ fees” includes the
allocated costs of a party’s in-house counsel. In addition, the Borrower agrees
to, upon reasonable notice from the Bank, pay any and all stamp and other taxes
or fees payable or determined to be payable in

 

28



--------------------------------------------------------------------------------

connection with the execution and delivery of the Loan Documents and the other
documents to be delivered hereunder, and agrees to save the Bank harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such taxes or fees.

13.2 Indemnification. The Borrower shall indemnify and hold the Bank, its
parent, Subsidiaries and all of their directors, officers, employees, agents,
successors, attorneys, and assigns (collectively, the “Indemnitees”) harmless
from any loss, liability, damages, judgments, and costs of any kind relating to
or arising directly or indirectly out of (a) this Agreement or any other Loan
Document, (b) any credit extended or committed by the Bank to the Borrower
hereunder, and (c) any litigation or proceeding related to or arising out of
this Agreement, any such document, or any such credit, in each case other than
arising as a result of any such Indemnitee’s gross negligence or willful
misconduct as determined by a final, non-appealable judgment of a court of
competent jurisdiction. This indemnity includes but is not limited to reasonable
attorneys’ fees (including the allocated cost of in-house counsel). This
indemnity shall survive repayment of the Obligations to the Bank. All sums due
to the Bank hereunder shall be obligations of the Borrower, due and payable
immediately without demand. Under no circumstances shall any Indemnitee have any
liability for any special, punitive, indirect or consequential damages relating
to this Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith.

13.3 Cumulative Rights and No Waiver. Each and every right granted to the Bank
under any Loan Document, or allowed it by law or equity shall be cumulative of
each other and may be exercised in addition to any and all other rights of the
Bank, and no delay in exercising any right shall operate as a waiver thereof,
nor shall any single or partial exercise by the Bank of any right preclude any
other or future exercise thereof or the exercise of any other right. The
Borrower expressly waives any presentment, demand, protest or other notice of
any kind, including but not limited to notice of intent to accelerate and notice
of acceleration, except in the event and to the extent that any such notice is
expressly required by the terms of any Loan Document. No notice to or demand on
the Borrower in any case shall, of itself, entitle the Borrower to any other or
future notice or demand in similar or other circumstances.

13.4 Applicable Law. This Agreement is governed by and shall be interpreted
according to federal law and the laws of the State of New York. If state or
local law and federal law are inconsistent, or if state or local law is
preempted by federal law, federal law governs. If the Bank has greater rights or
remedies under federal law, whether as a national bank or otherwise, this
paragraph shall not be deemed to deprive the Bank of such rights and remedies as
may be available under federal law.

13.5 Successors and Assigns. This Agreement is binding on and inures to the
benefit of the Borrower’s and the Bank’s successors and assignees. The Borrower
agrees that it may not assign this Agreement without the Bank’s prior written
consent (and any purported assignment in violation of this Section 13.5 shall be
null and void). The Bank may sell participations in or assign the Facility, and
may exchange

 

29



--------------------------------------------------------------------------------

information about the Borrower (including, without limitation, any information
regarding any hazardous substances) with actual or potential participants or
assignees. If a participation is sold or the Facility is assigned, the purchaser
shall have the right of setoff against the Borrower.

13.6 Amendment. No modification, consent, amendment or waiver of any provision
of this Agreement, nor consent to any departure by the Borrower therefrom, shall
be effective unless the same shall be in writing and signed by an Assistant Vice
President or higher level officer of the Bank and by the Borrower, and then
shall be effective only in the specific instance and for the purpose for which
given. There is no third party beneficiary of this Agreement.

13.7 Entire Agreement. This Agreement and any other Loan Document, collectively:

(a) represent the sum of the understandings and agreements between the Bank and
the Borrower concerning this credit;

(b) replace any prior oral or written agreements between the Bank and the
Borrower concerning this credit (including the Existing Loan Agreement); and

(c) are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

13.8 Inconsistency. In the event of any conflict between this Agreement and any
other agreements required by this Agreement, this Agreement will prevail. Any
reference in any related document to a “promissory note” or a “note” executed by
the Borrower and dated as of the date of this Agreement shall be deemed to refer
to this Agreement, as now in effect or as hereafter amended, renewed, or
restated.

13.9 Headings. Section and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.

13.10 Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it extends credit after a Default or an Event of Default. If the Bank waives a
Default or an Event of Default, it may enforce a later Default or Event of
Default. Any consent or waiver under this Agreement must be in writing.

13.11 Survivability. All covenants, agreements, representations and warranties
made by the Borrower herein or in the other Loan Documents shall continue in
full force and effect so long as the Obligations, or any portion thereof, are
outstanding and the Bank has any obligation to extend credit hereunder.

 

30



--------------------------------------------------------------------------------

13.12 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.

13.13 Dispute Resolution: Waiver of Jury Trial. This paragraph, including the
subparagraphs below, is referred to as the “Dispute Resolution Provision.” This
Dispute Resolution Provision is a material inducement for the parties entering
into this Agreement.

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims among the parties, whether arising in contract, tort or
by statute, including but not limited to controversies or claims that arise out
of or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (i) any other Loan Document (collectively a “Claim”). For the
purposes of this Dispute Resolution Provision only, the term “parties” shall
include any parent corporation, subsidiary or affiliate of Bank involved in the
servicing, management or administration of any obligation described or evidenced
by this Agreement.

(b) At the request of any party to this Agreement, any Claim shall be resolved
by binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”). The Act will apply even though this Agreement provides
that it is governed by the law of a specified state.

(c) Arbitration proceedings will be determined in accordance with the Act, the
then-current rules and procedures for the arbitration of financial services
disputes of the American Arbitration Association or any successor thereof
(“AAA”), and the terms of this Dispute Resolution Provision. In the event of any
inconsistency, the terms of this Dispute Resolution Provision shall control. If
AAA is unwilling or unable to (i) serve as the provider of arbitration or
(ii) enforce any provision of this arbitration clause, the Bank may designate
another arbitration organization with similar procedures to serve as the
provider of arbitration.

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in New York, New York. All Claims shall be determined by one
arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000), upon
the request of any party, the Claims shall be decided by three arbitrators. All
arbitration hearings shall commence within ninety (90) days of the demand for
arbitration and close within ninety (90) days of commencement and the award of
the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.

 

31



--------------------------------------------------------------------------------

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s), except
as set forth at subparagraph (h) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

(f) This paragraph does not limit the right of any party to: (i) exercise
self-help remedies, such as but not limited to, setoff; (ii) initiate judicial
or non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

(g) The filing of a court action is not intended to constitute a waiver of the
right of any party, including the suing party, thereafter to require submittal
of the Claim to arbitration.

(h) Any arbitration or trial by a judge of any Claim will take place on an
individual basis without resort to any form of class or representative action
(the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court and not by an arbitrator. The parties to this
Agreement acknowledge that the Class Action Waiver is material and essential to
the arbitration of any disputes between the parties and is nonseverable from the
agreement to arbitrate Claims. If the Class Action Waiver is limited, voided or
found unenforceable, then the parties’ agreement to arbitrate shall be null and
void with respect to such proceeding, subject to the right to appeal the
limitation or invalidation of the Class Action Waiver. The parties acknowledge
and agree that under no circumstances will a class action be arbitrated.

By agreeing to binding arbitration, the parties irrevocably and voluntarily
waive any right they may have to a trial by jury in respect of any Claim.
Furthermore, without intending in any way to limit this Agreement to arbitrate,
to the extent any Claim is not arbitrated, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury in respect of such
Claim. This waiver of jury trial shall remain in effect even if the Class Action
Waiver is limited, voided or found unenforceable. WHETHER THE CLAIM IS DECIDED
BY ARBITRATION OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

13.14 Limitation on Interest and Charges. If, at any time, the rate of interest,
together with all amounts which constitute interest and which are reserved,
charged or taken by the Bank as compensation for fees, services or expenses
incidental to

 

32



--------------------------------------------------------------------------------

the making, negotiating or collection of the loan evidenced hereby, shall be
deemed by any competent court of law, governmental agency or tribunal to exceed
the maximum rate of interest permitted to be charged by the Bank to the Borrower
under applicable law, then, during such time as such rate of interest would be
deemed excessive, that portion of each sum paid attributable to that portion of
such interest rate that exceeds the maximum rate of interest so permitted shall
be deemed a voluntary prepayment of principal. As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof; provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Agreement shall be governed by
such new law as of its effective date.

13.15 Setoff.

(a) In addition to any rights and remedies of the Bank provided by law, upon the
occurrence and during the continuance of any Event of Default, the Bank is
authorized, at any time, to set off and apply any and all Deposits of the
Borrower held by the Bank or its affiliates against any and all Obligations
owing to the Bank. The set-off may be made irrespective of whether or not the
Bank shall have made demand under this Agreement, and although such Obligations
may be contingent or unmatured or denominated in a currency different from that
of the applicable Deposits and without regard for the availability or adequacy
of other collateral. Any Deposits may be converted, sold or otherwise liquidated
at prevailing market prices in order to effect such set-off.

(b) The set-off may be made without prior notice to the Borrower or any other
party, any such notice being waived by the Borrower to the fullest extent
permitted by law. The Bank agrees promptly to notify the Borrower after any such
set-off and application; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.

(c) For the purposes of this paragraph, “Deposits” mean any deposits (general or
special, time or demand, provisional or final, individual or joint) as well as
any money, instruments, securities, credits, claims, demands, income or other
property, rights or interests owned by the Borrower which come into the
possession or custody or under the control of the Bank or its affiliates.

13.16 Release. In consideration of the agreements of the Bank contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower, on behalf of itself and its
successors, assigns and other legal representatives, hereby absolutely,
unconditionally and irrevocably releases, remises and forever discharges the
Bank and its successors and assigns, and its present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (the Bank and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all demands, actions, causes of
action, suits, damages and any and all other claims, counterclaims, defenses,
rights of set-off. demands and liabilities whatsoever of every name and nature,
known or

 

33



--------------------------------------------------------------------------------

unknown, both at law and in equity, the Borrower, or any of its successors,
assigns or other legal representatives may now or hereafter own, hold, have or
claim to have against the Releasees or any of them for, upon, or by reason of
any circumstance, action, cause or thing whatsoever which arises at any time on
or prior to the day and date of this Agreement for or on account of, or in
relation to, or in any way in connection with any of the Existing Loan
Agreement, any of the other loan documents or any transactions thereunder or
related thereto.

13.17 No Novation. This Agreement amends and restates in its entirety the
Existing Loan Agreement. Notwithstanding the foregoing, it is expressly
understood and agreed by the parties hereto that this Agreement is in no way
intended to constitute a novation of the obligations and liabilities existing
under the Existing Loan Agreement or evidence payment of all or any of such
obligations and liabilities. All references to the Existing Loan Agreement (or
to any amendment or any amendment and restatement thereof) in the Loan Documents
shall be deemed to refer to this Agreement.

[Signature Page Follows]

 

34



--------------------------------------------------------------------------------

THIS AGREEMENT is executed as of the date stated at the top of the first page,
intending to create an instrument executed under seal.

 

BANK:     BORROWER: BANK OF AMERICA, N.A.     MARTHA STEWART LIVING OMNIMEDIA,
INC.

By:

 

/s/  Jane Heller

    By:  

 

 

/s/  Daniel Taitz

  (Seal)   Name: Jane R. Heller       Name: Daniel Taitz     Title: Managing
Director      

Title: Chief Administrative Officer and General Counsel

 

USA Patriot Act Notice. Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower, guarantors or other related persons.

[Signature page to Amended and Restated Loan Agreement]



--------------------------------------------------------------------------------

Schedule 6.4

Litigation

This Schedule 6.4 contains certain disclosures referred to in the Amended and
Restated Loan Agreement, dated as of February 14, 2012 (the “Loan Agreement”)
between Bank of America, N.A. and Martha Stewart Living Omnimedia, Inc. (the
“Borrower”). Disclosure of any item or matter on this Schedule 6.4 shall not
constitute an admission or indication that such item or matter is or not
material or would or would not have a Material Adverse Effect (as defined in the
Loan Agreement). No disclosure on this Schedule 6.4 relating to a possible
breach or violation of any contract or law shall be construed as an admission or
indication that a breach or violation exists or has actually occurred.

The Borrower is named as the defendant in a matter pending in the Supreme Court
of the State of New York, County of New York, entitled Macy’s Inc. and Macy’s
Merchandising Group, Inc. v. Martha Stewart Living Omnimedia, Inc., Index
No. 650197/2012 (Oing, J.), filed on January 23, 2012. In the action, plaintiffs
assert one claim for breach of the License and Promotion Agreement, dated
April 3, 2006 (as amended) between Macy’s Manufacturing Group, Inc. and the
Borrower (the “License Agreement”). Plaintiffs allege that the planned
activities under the Borrower’s commercial agreement with J.C. Penney, Inc.,
announced on December 7, 2011, materially breach the License Agreement and seek
a declaratory judgment, preliminary and permanent injunctive relief, and
incidental and other damages. Plaintiffs also have filed a motion for a
preliminary injunction that will be argued on March 8, 2012. The parties had
certain discussions concerning the matter in December prior to litigation. The
Borrower intends to vigorously defend the matter based on the terms of the
License Agreement. Plaintiffs do not specify the amount of damages they seek and
it is not possible to determine what that claim might be at this early stage in
the litigation.

 

36